DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/22 has been entered.

3.	Claims 1, 4, 7-10, 12-16, 18, 19, 21, 22, 25, 33, 35, 37, 38, 51 and 72-97 are pending upon entry of amendment filed on 2/7/22.

Claim 1, 4, 7-10, 12-16, 18, 19, 21, 22, 25, 33, 35, 37, 38, 51 and 72-97 readable upon acetate buffer, poloxamer, as elected species are under consideration in the instant application.

4.	The following rejections remain.

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1, 4, 7-10, 12-16, 18, 19, 21, 22, 25, 33, 35, 37, 38, 51 and 72-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Application No. 16/491,500

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘500 application recites a pharmaceutical composition comprising antibody, acetate buffer, EDTA, glycerol, arginine and amino acids.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this application, the double patenting rejection is maintained.

7.	Claims 1, 4, 7-10, 12-16, 18, 19, 21, 22, 25, 33, 35, 37, 38, 51 and 72-97  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Application No. 16/491,506

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘506 application recites a pharmaceutical composition comprising antibody, acetate buffer, glycerol, arginine and methionine.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this application, the double patenting rejection is maintained.

7.	Claims 1, 4, 7-10, 12-16, 18, 19, 21, 22, 25, 33, 35, 37, 38, 51 and 72-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-10, 12-16, 18-22, 25, 29, 33, 35, 37, 38 and 51 of U.S. Application No. 16/552,682

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘506 application recites a pharmaceutical composition comprising antibody, acetate buffer, glycerol, arginine and methionine.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this application, the double patenting rejection is maintained.

8.	Claims 1, 4, 7-10, 12-16, 18, 19, 21, 22, 25, 33, 35, 37, 38, 51 and 72-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-10, 12-16, 18-22, 25, 29, 33, 35, 37, 38 and 51 of U.S. Application No. 16/487,990.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘500 application recites a pharmaceutical composition comprising antibody, acetate buffer, EDTA, glycerol, arginine and amino acids.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this application, the double patenting rejection is maintained.

9.	No claims are allowable.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
April 28, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644